         Case 17-19689             Doc 554         Filed 10/02/18 Entered 10/02/18 11:50:12                           Desc Main
                                                    Document     Page 1 of 16


                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                           EASTERN
                                                          EASTERN  DIVISION
                                                                  DIVISION

        In Re QUADRANT 4 SYSTEM CORPORATION, )
              et al.                         )
                                             )                                                    17-19689
                                                                            Bankruptcy No. ________________
                                             )
                                 Debtor.     )                              Chapter                    11
                                                                                                _______________


                       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                                   (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                  Sugar Felsenthal Grais & Helsinger LLP
        Name of Applicant: ____________________________________________________________________________

                                                         Official Committee of Unsecured Creditors of Quadrant 4 System Corporation
        Authorized to Provide Professional Services to: ______________________________________________________

                                                                      October 13, 2017
        Date of Order Authorizing Employment: ____________________________________________________________

        Period for Which Compensation is Sought:
                           October 13
        From _____________________________,         2017
                                                 ________                                September 13
                                                                        through _____________________________, 2018
                                                                                                               ________

        Amount of Fees Sought:          149,428.50 (including interim fees)
                                      $_____________________________________________________________________

        Amount of Expense Reimbursement Sought:              $2,096.27 (including interim expenses)
                                                            $_____________________________________________________

        This is an:         Interim Application _______                     Final Application _______


        If this is not the first application filed herein by this professional, disclose as to all prior fee applications:

        Date                Period                        Total Requested               Total Allowed               Fees & Expenses
        Filed               Covered                      (Fees & Expenses)            (Fees & Expenses)              Previously Paid
    5/14/2018         10/13/2017 - 4/30/2018           $84,053.50                   $148.56                        $84,202.06




                     October 2, 2018
        Dated: ___________________________                                           /s/ Michael A. Brandess
                                                                            __________________________________________
                                                                                              (Counsel)




(Rev 11/19/10)
    Case 17-19689         Doc 554       Filed 10/02/18 Entered 10/02/18 11:50:12                   Desc Main
                                         Document     Page 2 of 16


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DISTRICT



    In re                                                Chapter 11

    QUADRANT 4 SYSTEM                                    Case No. 17-19689
    CORPORATION, et al. 1
                                                         (Jointly administered)

                             Debtors.                    Honorable Jack B. Schmetterer

                                                         Hearing: October 23, 2018 at 10:00 a.m.


                                              NOTICE OF MOTION


         Please take notice that on October 23, 2018 at 10:00 a.m., or as soon thereafter as counsel
may be heard, we shall appear before the Honorable Jack B. Schmetterer, or any other judge
sitting in his stead, in Courtroom 682 of the Dirksen Federal Building, 219 S. Dearborn Street,
Chicago, Illinois and will present the Second and Final Application of Sugar Felsenthal Grais &
Helsinger LLP For Compensation & Reimbursement of Expenses as Counsel to the Official
Committee of Unsecured Creditors of Quadrant 4 System Corporation, et al., a copy of which is
enclosed and served upon you.

Date: October 2, 2018                                  Sugar Felsenthal Grais & Helsinger LLP
                                                       By: /a/ Michael A. Brandess
                                                              One of Its Attorneys
                                                       Mark S. Melickian. (IL No. 6229843)
                                                       Michael A. Brandess (IL No. 6299158)
                                                       SUGAR FELSENTHAL GRAIS & HELSINGER LLP
                                                       30 N. LaSalle St., Ste. 3000
                                                       Chicago, Illinois 60602
                                                       Telephone: 312.704.9400
                                                       Facsimile: 312.372.7951




1
      The Debtors in these jointly administered chapter 11 cases are Quadrant 4 Systems Corporation and Stratitude,
      Inc.
 Case 17-19689       Doc 554    Filed 10/02/18 Entered 10/02/18 11:50:12           Desc Main
                                 Document     Page 3 of 16


                                  CERTIFICATE OF SERVICE
       I hereby certify that on October 2, 2018, a true and correct copy of the Second and Final
Application of Sugar Felsenthal Grais & Helsinger LLP For Compensation & Reimbursement of
Expenses as Counsel to the Official Committee of Unsecured Creditors of Quadrant 4 System
Corporation, et al. was served via the Court’s CM/ECF system upon all registered counsel.


                                                   By: /s/ Michael A. Brandess
                                                          One of Its Attorneys


                                         Service List
Via CM/ECF
Attorney for U.S. Securities and Exchange Commission
    • Sonia U Chae       chaes@sec.gov

Attorney(s) for BMO Harris Bank, N.A.
    • Stephanie K. Hor-Chen      schen@vedderprice.com, ecfdocket@vedderprice.com
    • Douglas J. Lipke     dlipke@vedderprice.com, ecfdocket@vedderprice.com

    U.S. Trustee
    • Patrick S Layng      USTPRegion11.ES.ECF@usdoj.gov

Attorney(s) for First Tek, Inc. and First Tek Services Private Limited
    • Mark L Radtke         mradtke@shawfishman.com, kbobb@shawfishman.com
    • Brian L Shaw        bshaw100@shawfishman.com, cknez@shawfishman.com
    • Peter L Berk plberk@orb-legal.com, hmilman@orb-legal.com,
        milmanhr42820@notify.bestcase.com, hmbonesteel@gmail.com

Attorney for BIP Quadrant 4 System Debt Fund I, LLC
    • Matthew T. Gensburg MGensburg@gcklegal.com
    • Peter J Haley peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com

Attorney(s) for Debtors
    • Chad H. Gettleman      cgettleman@ag-ltd.com
    • Erich Buck             ebuck@ag-ltd.com, aweir@ag-ltd.com
    • Nicholas R. Dwayne     ndwayne@ag-ltd.com
    • Scott Alstreda         rsalstreda@nixonpeabody.com

Attorney for Khannan Sankaran, Pankaj Kalra, Ashish Sanan
    • David A. Newby dnewby@momlaw.com, lholub@momlaw.com

Attorney for Quadrant 4 System Corporation
    • R Scott Alsterda rsalsterda@nixonpeabody.com
    • Nathan Q. Rugg Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com



                                               2
 Case 17-19689     Doc 554    Filed 10/02/18 Entered 10/02/18 11:50:12       Desc Main
                               Document     Page 4 of 16


Attorney for Quadrantfour Software Solutions (Pvt) Limited
    • Mark A. Carter       mcarter@lksu.com, aterry@lksu.com, jbanasiak@lksu.com
    • Peter E. Cooper      pcooper@lksu.com, shennessey@lksy.com, aterry@lksu.com

Attorney for BIP Quadrant 4 System Debt Fund I, LLC
    • Peter J Haley        peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com

Attorney for Jordan & Zito LLC
    • Gregory J. Jordan gjordan@jz-llc.com

Attorney for Cigna Health and Life Insurance Company
   • Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
        courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com

Attorney for Schaumburg CC Owner, LLC
   • Marc S Lichtman agent007@lichtmanpartners.com, keisen@lichtmanpartners.com




                                             3
    Case 17-19689       Doc 554       Filed 10/02/18 Entered 10/02/18 11:50:12            Desc Main
                                       Document     Page 5 of 16


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



         In re                                                  Chapter 11

         QUADRANT 4 SYSTEM                                      Case No. 17-19689
         CORPORATION, et al. 1
                                                                (Jointly Administered)
                                   Debtors.
                                                                Honorable Jack B. Schmetterer

                                                                Hearing: October 23, 2018 at 10:00 a.m.


     SECOND AND FINAL APPLICATION OF SUGAR FELSENTHAL GRAIS & HELSINGER LLP FOR
        COMPENSATION & REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS OF QUADRANT 4 SYSTEM CORPORATION, ET AL.
                                              STRATITUDE, INC.

        Sugar Felsenthal Grais & Helsinger LLP (“SFGH”), 2 former counsel to the Official

Committee of Unsecured Creditors (the “Committee”) in these jointly administered chapter 11

cases, submits its Second and Final Application of Sugar Felsenthal Grais & Helsinger LLP for

Compensation and Reimbursement of Expenses as Counsel to the Official Committee of Unsecured

Creditors of Quadrant 4 System Corporation, et al. (Stratitude) (the “Final Application,” or, the

“Application”). In support of this Application, SFGH states:

                                         JURISDICTION & VENUE

        The Court has jurisdiction over this matter under §§ 1334 and 157(a) of title 28 of the

United States Code and Local Rule 5082-1. This is a core proceeding under § 157(b)(2) of title




1
        The Debtors in these jointly administered chapter 11 cases are Quadrant 4 Systems Corporation and
        Stratitude, Inc.
2
        The firm changed its name effective February 7, 2018.
 Case 17-19689        Doc 554     Filed 10/02/18 Entered 10/02/18 11:50:12           Desc Main
                                   Document     Page 6 of 16


28 of the United States Code. Venue is proper in this district under §§ 1408 and 1409 of title 28

of the United States Code.

       The statutory predicates for the relief requested in this Final Application are §§ 330, 331,

503(b), and 507(a)(2) of the Bankruptcy Code, Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Local Rule 5082-1.

                                            BACKGROUND

       On June 29, 2017 (the “Petition Date”), Quadrant 4 System Corporation (“Quadrant 4”),

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the Court,

initiating its bankruptcy case.

       On July 6, 2017, the Office of the United States Trustee (the “U.S. Trustee”) appointed the

Committee to represent the interests of Quadrant 4’s unsecured creditors under § 1102 of the

Bankruptcy Code. That same day, the Committee selected SFGH as its counsel.

       On July 21, 2017, the Committee filed an application to retain SFGH as its legal counsel

(the “Application”). On July 28, 2017, the Court entered an order approving the Application

effective as of July 6, 2017. (Dkt. 106).

       On August 3, 2017, the Court entered an order establishing procedures for the payment of

interim compensation and reimbursement of expenses of professionals (the “Interim

Compensation Procedures”), which included SFGH. (Dkt. 103). The Interim Compensation

Procedures provided for the payment of 80% of SFGH’s fees and 100% of its expenses on a

monthly basis. The Interim Compensation Procedures provide, among other things, that SFGH

must circulate each monthly fee statement (the “Monthly Fee Statement”) to Quadrant 4, Quadrant

4’s secured creditors—BMO Harris Bank, N.A. and BIP Quadrant 4 System Debt Fund I, LLC,




                                                2
    Case 17-19689       Doc 554       Filed 10/02/18 Entered 10/02/18 11:50:12                    Desc Main
                                       Document     Page 7 of 16


and the office of the U.S. Trustee (the “Notice Parties”). The Notice Parties were entitled 14 days

to object to any Monthly Fee Statement prior to payment. 3

        On October 13, 2017, Stratitude, Inc. (“Stratitude,” and together with Quadrant 4, the

“Debtors”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the

Court, initiating its bankruptcy case.

        On October 19, 2017, the Court entered an order approving the joint administration of the

Stratitude and Quadrant 4 bankruptcy cases. (Dkt. 192).

        On October 24, 2017, the U.S. Trustee filed an Amended Notice of Appointment of Official

Committee of Unsecured Creditors’ Committee, adding a Stratitude creditor to the Committee.

(Dkt. 195).

        On July 6, 2018, the Committee and the Debtors filed an Amended Joint Plan of

Liquidation (the “Plan”). (Dkt. 455). On August 24, 2018, the Court entered an order confirming

the Plan. (Dkt. 527). On September 13, 2019, the Plan was made effective and, pursuant to the

Plan, the Committee was terminated. (Dkt. 536).

                              SFGH’S FIRST INTERIM FEE APPLICATION

        On May 14, 2018, SFGH submitted its First Interim Application of Sugar Felsenthal Grais

& Helsinger LLP for Compensation & Reimbursement of Expenses as Counsel to the Official

Committee of Unsecured Creditors (the “First Interim Application”) in this case seeking allowance

of its fees and expenses on an interim basis in the amount of $84,053.50 in fees and $148.56 in

expenses for the period beginning on October 13, 2017 and ending on April 30, 2018 (the “First

Interim Period”). (Dkt. 400).




3
        On August 8, 2018, the Court entered an order sua sponte vacating the order approving Interim Compensation
        Procedures. (Dkt. 500).

                                                       3
 Case 17-19689        Doc 554   Filed 10/02/18 Entered 10/02/18 11:50:12          Desc Main
                                 Document     Page 8 of 16


       On June 5, 2018, the Court entered an order (the “First Interim Fee Order”) granting

SFGH’s fees and expenses requested under the First Interim Application. (Dkt. 419).

               SFGH’S FEES & EXPENSES DURING THE SECOND INTERIM PERIOD

       This application is SFGH’s second interim and final request for allowance of fees and

reimbursement of expenses. The fees sought herein pertain to time spent and expenses incurred

in the Stratitude bankruptcy case and not that of Quadrant 4, which will be invoiced separately.

By this Application, SFGH seeks an order (a) allowing and approving interim compensation to

SFGH in the amount of $65,375.00 for professional services rendered by SFGH for the period

beginning May 1, 2018 and ending September 13, 2018 (the “Fee Application Period”), and

reimbursement in the amount of $1,947.71 for actual and necessary expenses incurred by SFGH

during the Fee Application Period; (b) approving all fees and expenses incurred by SFGH from

the October 13, 2017 through September 13, 2018 (the “Final Application Period”) on a final

basis; and (c) authorizing payment to SFGH for all unpaid amounts approved under this

Application.

       SFGH submitted three monthly fee statements during the Fee Application Period and

incurred approximately six weeks of additional fees and expenses after the Court vacated the

Interim Compensation Procedures. Because the Interim Compensation Procedures were vacated

prior to approval of SFGH’s July monthly invoice, no funds were remitted to SFGH on account of

that invoice. The following is a summary of SFGH’s Monthly Fee Statements during the Fee

Application Period:




                                               4
 Case 17-19689        Doc 554      Filed 10/02/18 Entered 10/02/18 11:50:12          Desc Main
                                    Document     Page 9 of 16


                                                           Fees
         Date           Period        Fees    Expenses Authorized Expenses
         Circulated    Covered      Requested Requested on Interim Authorized
                                                          Basis
                        5/1/18 –
                                    $10,627.00          $0.00     $8,501.60         $0.00
         6/6/2018       5/31/18
                        6/1/18 –
                                    $13,125.00         $91.60    $10,500.00       $91.60
         7/10/2018      6/30/18
                        7/1/18 –
                                    $10,736.00         $82.59          N/A           N/A
         8/6/2018       7/31/18
                        8/1/18 –
                                    $30,887.00       $1,773.52         N/A           N/A
         N/A           9/13/2018
         Total                      $65,375.00       $1,947.71   $19,001.60       $91.60

       SFGH is currently owed $46,373.40 in unpaid fees and $1,856.11 in unpaid expenses.

A.     Narrative Summary of Services Rendered & Expenses Incurred by SFGH

       All of the services for which compensation is requested were rendered to or for the benefit

of general unsecured creditors, as requested by the Committee in connection with Stratitude’s case.

       The time described in the Monthly Fee Statements attached to this Final Application

represents the actual amount of time spent or, in certain instances, less than the actual amount of

time spent by SFGH attorneys and paralegals that rendered the described services. In certain

instances, the time reflected in the billing statements has been reduced in an effort by SFGH to

eliminate excessive, duplicative, or in hindsight, unnecessary or unproductive services.

       SFGH’s customary hourly rates of compensation for attorneys and paraprofessionals

during the Application Period range from $275 to $800. Those rates are comparable to rates

charged by other practitioners having the same level of experience, expertise, and standing for

similar services.

       SFGH strives to limit its fees wherever possible. SFGH’s standard practice is to avoid

billing for services deemed duplicative, administrative or otherwise not necessary or beneficial to

firm clientele, whether in chapter 11 or otherwise.



                                                 5
    Case 17-19689       Doc 554       Filed 10/02/18 Entered 10/02/18 11:50:12                   Desc Main
                                      Document      Page 10 of 16


B.      Summary of Services Rendered

        During the Fee Application Period, SFGH spent a total of 109.8 hours providing

professional services on behalf of the Committee in connection with this case.

                                                            Hourly       Total
     Name                                 Title                                             Total
                                                             Rate 4      Hours
     Mark S. Melickian               Partner               $725/$800      20.6           $16,480.00
     Elizabeth B. Vandesteeg         Partner               $675/$725       2.2            $1,595.00
     Michael A. Brandess             Partner               $515/$555      77.0           $42,271.00
     Matthew B. Schiff               Partner                 $560          2.4            $1,344.00
     David M. Madden                 Of Counsel            $410/$440       3.4             1,496.00
     Jeffrey M. Goldberg             Associate               $350          2.3             $805.00
     Jeffrey C. Demma                Paralegal             $275/$285       1.9             $589.00
                         Total                                           109.8           $64,580.00

        In compliance with Local Rules 5082-1B and C, SFGH has classified its services for this

Fee Application Period in eleven separate categories as described below: 5

     1) General Case Administration
     SFGH spent 16.3 hours at a gross cost of $8,830.00 on general matters. This category includes:
     (a) reviewing and analyzing Quadrant 4’s various bankruptcy pleadings, correspondence and
     notices; (b) preparing for and participating in hearings on various issues; (c) reviewing and
     analyzing record retention; (d) corresponding with parties in interest concerning general case
     matters; and (e) overseeing transition related matters to the Liquidating Trust. This category
     also includes matters which encompass more than one discrete category.

                                                         Hourly         Total
       Name                              Title                                             Total
                                                          Rate          Hours
       Mark S. Melickian            Partner             $725/$800         1.1             $880.00
       Michael A. Brandess          Partner             $515/$555        11.1            $6,160.50
       Matthew B. Schiff            Partner               $560            2.4            $1,344.00
       David Madden                 Of Counsel          $410/$440         2.2             $968.00
       Jeffrey C. Demma             Paralegal           $275/$285         0.9             $279.00
                         Total                                           16.3            $8,830.00



4
        The splits reflect rate increases effective June 1, 2018.
5
        Each category of services is identified in SFGH’s detailed Monthly Fee Statements, attached to this Final
        Application as Exhibits A-D.


                                                       6
Case 17-19689     Doc 554      Filed 10/02/18 Entered 10/02/18 11:50:12            Desc Main
                               Document      Page 11 of 16




 2) SFGH Retention & Fee Applications
 SFGH spent 6.2 hours at a gross cost of $2,870.00 related to preparing its monthly fee
 statements and interim fee applications. This category includes drafting SFGH’s First Interim
 Application and preparing SFGH’s monthly fee statements.

                                                Hourly       Total
   Name                           Title                                       Total
                                                 Rate        Hours
   Mark S. Melickian          Partner          $725/$800      0.1             $80.00
   Michael A. Brandess        Partner          $515/$555      5.0           $2,667.00
   Jeffrey M. Goldberg        Associate          $350         1.9            $665.00
   Jeffrey C. Demma           Paralegal        $275/$285      0.4            $124.00
                    Total                                     6.2           $2,870.00

 3) Other Professional Retention & Fee Applications
 SFGH spent 3.9 hours at a gross cost of $1,904.50 related to reviewing and scrutinizing the
 employment applications, monthly fee statements, and interim fee applications of other
 professionals. This category also includes drafting Amherst Partners, LLC’s first interim fee
 application and monthly fee statements.

                                                Hourly       Total
   Name                           Title                                       Total
                                                 Rate        Hours
   Michael A. Brandess    Partner              $515/$550      3.1           $1,640.50
   Jeffrey M. Goldberg    Associate              $350         0.4            $140.00
   Jeffrey C. Demma       Paralegal            $275/$285      0.4            $124.00
                    Total                                     3.9           $1,904.50


 4) Executory Contracts & Unexpired Leases
 SFGH spent 1.1 hours at a gross cost of $610.50 on issues related to executory contracts and
 unexpired leases. This category includes time spent preparing for and participating in a hearing
 on the Debtor’s settlement with First Tek.

                                                Hourly       Total
   Name                           Title                                       Total
                                                 Rate        Hours
   Michael A. Brandess    Partner              $515/$550      1.1            $610.50
                    Total                                     1.1            $610.50




                                              7
Case 17-19689      Doc 554     Filed 10/02/18 Entered 10/02/18 11:50:12             Desc Main
                               Document      Page 12 of 16




 5) Claims Analysis & Objections
 SFGH spent 4.4 hours at a gross cost of $2,414.00 on matters related to analyzing claims in
 this Case. This category includes time spent preparing a motion to extend the claims objection
 deadline and reviewing a preliminary list of allowable claims.

                                                Hourly        Total
   Name                           Title                                        Total
                                                 Rate         Hours
   Mark S. Melickian      Partner              $725/$800       0.2            $160.00
   Michael A. Brandess    Partner              $515/$550       4.0           $2,192.00
   Jeffrey C. Demma       Paralegal            $275/$285       0.2             $62.00
                    Total                                      4.4           $2,414.00

 6) Secured Creditors & Lenders, Cash Collateral
 SFGH spent 0.1 hours at a gross cost of $55.50 on matters related to the Debtor’s cash collateral
 budget.

                                                Hourly        Total
   Name                           Title                                        Total
                                                 Rate         Hours
   Michael A. Brandess    Partner              $515/$555       0.1            $55.50
                    Total                                      0.1            $55.50

 7) Creditor Inquiries
 SFGH spent 0.2 hours at a gross cost of $111.00 on matters related to creditor inquiries
 concerning plan confirmation.

                                                Hourly        Total
   Name                           Title                                        Total
                                                 Rate         Hours
   Michael A. Brandess    Partner              $515/$555       0.2            $111.00
                    Total                                      0.2            $111.00

 8) Committee Meetings & Governance
 SFGH spent 1.3 hours at a gross cost of $721.50 on matters related to Committee meetings and
 governance. This category primarily includes: (a) corresponding regularly with Committee
 members by telephone or e-mail correspondence regarding their issues and concerns; (b)
 preparing reports for the Committee on case matters, such as plan confirmation; and (c)
 discussing case strategy with Committee members.




                                              8
Case 17-19689     Doc 554     Filed 10/02/18 Entered 10/02/18 11:50:12          Desc Main
                              Document      Page 13 of 16


                                              Hourly       Total
   Name                          Title                                      Total
                                               Rate        Hours
   Michael A. Brandess    Partner            $515/$555      1.3           $721.50
                    Total                                   1.3           $721.50

 9) Avoidance Actions
 SFGH spent 1.9 hours at a gross cost of $916.50 on matters related to analyzing potential
 avoidance actions of Quadrant 4’s estate, communicating with Quadrant 4 regarding those
 actions, and taking steps necessary to begin prosecuting potential claims.

                                              Hourly       Total
   Name                          Title                                      Total
                                               Rate        Hours
   Michael A. Brandess    Partner            $515/$555      0.7           $388.50
   David Madden           Of Counsel         $410/$440      1.2           $528.00
                    Total                                   1.9           $916.50

 10) Plan & Disclosure Statement
 SFGH spent 67.5 hours at a gross cost of $41,805.50 on matters related to a plan term sheet
 and third-party support agreement. SFGH spent time: (a) engaging in substantive discussions
 with the Debtors, their secured lenders, the Office of the U.S. Trustee and other parties in
 drafting the Plan and Disclosure Statement; (b) drafting and revising the Plan, Liquidating
 Trust Agreement and Disclosure Statement; and (c) preparing for and participating in multiple
 hearings on the Plan and Disclosure Statement.

                                              Hourly       Total
 Name                            Title                                      Total
                                               Rate        Hours
 Mark S. Melickian         Partner           $725/$800      18.9         $14,880.00
 Michael A. Brandess       Partner           $515/$555      48.8         $26,728.50
 Elizabeth B. Vandesteeg   Partner           $675/$725       0.2          $145.00
                     Total                                  67.5         $41,805.50




                                             9
 Case 17-19689        Doc 554     Filed 10/02/18 Entered 10/02/18 11:50:12           Desc Main
                                  Document      Page 14 of 16




     11) Litigation
     SFGH spent 4.3 hours at a gross cost of $2,617.50 on matters related to litigation. This
     category primarily includes researching case law regarding litigation claims and potential
     defenses.
                                                   Hourly       Total
     Name                            Title                                      Total
                                                    Rate        Hours
     Mark S. Melickian        Partner             $725/$800      0.6           $480.00
     Elizabeth B. Vandesteeg Partner              $675/$725      2.0          $1,450.00
     Michael A. Brandess      Partner             $515/$555      1.7           $943.50
                        Total                                    4.3          $2,617.50

C.      Expense Reimbursement

        In compliance with Local Rule 5082-1B(1)(g), detailed itemizations of all expenses

incurred during the Application Period are set forth in the monthly fee statements. Expenses during

the Application Period were incurred in the following categories:

            a. Photocopying/Print
                SFGH incurred copying and printing charges in the amount of $178.50. SFGH
                charges clients $0.10 per copy during the Fee Application Period. These expenses
                related to the photocopying of pleadings, review of documents and service of
                notices such as the information dissemination procedures notice.
            b. Mailing and Postage
                SFGH incurred charges for postage and mailing costs in the amount of $1,447.44
                during the Fee Application Period. These expenses related to the service of notices
                of motions and other pleadings in this Case, including the notices of Plan
                confirmation and effective date.

            c. Online Research
                SFGH incurred charges for research related expenses in the amount of $61.93
                during the Fee Application Period. These expenses primarily related to research
                undertaken for the drafting of the Committee’s litigation memorandum.

            d. Meeting Expense
                SFGH incurred charges for food and beverages during meetings in the amount of
                $259.82 during the Fee Application Period. These expenses included working
                group meals during time-intensive strategy sessions. SFGH’s policy is to charge
                clients for such expenses only when (a) such meetings include non-SFGH

                                                10
 Case 17-19689        Doc 554     Filed 10/02/18 Entered 10/02/18 11:50:12            Desc Main
                                  Document      Page 15 of 16


                personnel; or (b) such meetings occur at a time when people ordinarily eat a meal
                and such meeting was reasonably necessary.

       All expenses incurred by SFGH in connection with its representation of the Committee

were ordinary and necessary expenses. All expenses billed to the Committee were billed in the

same manner SFGH bills its non-bankruptcy clients.

       SFGH does not bill its clients or seek compensation in this Application for certain overhead

expenses, such as local and long-distance telephone calls, secretarial services, and facsimile

transmissions. Such expenses are factored into SFGH’s hourly rates.

D.     Valuation of Services & Benefit to the Estate

       SFGH’s attorneys and paraprofessionals have expended a total of 109.8 hours in

connection with this case during the Application Period. The time spent and expenses incurred

during the Application Period were necessary and appropriate under the circumstances in line with

the factors enumerated by 11 U.S.C. § 330. SFGH submits that the amount requested by this

Application is fair and reasonable when considering (a) the complexity of this case; (b) the time

expended by SFGH’s professionals; (c) the nature of the services rendered; (d) the value of those

services; and (e) the costs of comparable services for skilled practitioners in other bankruptcy and

non-bankruptcy matters, SFGH submits that the compensation sought by this Application

represents a fair and reasonable amount for the services rendered during the Application Period.

E.     Notice

       Twenty-one (21) days’ notice of this Fee Application has been, or will be, given to all

known creditors and known equity security holders in the chapter 11 cases by U.S. Mail, postage

prepaid. Furthermore, a copy of this Motion was served on twenty-one (21) days’ notice via

CM/ECF, upon: (a) the United States Trustee; (b) counsel to the Debtors; (c) counsel to the

Debtors’ secured lenders, BMO and BIP; and (d) other parties in interest having filed and served


                                                11
 Case 17-19689       Doc 554     Filed 10/02/18 Entered 10/02/18 11:50:12          Desc Main
                                 Document      Page 16 of 16


requests for notice in the chapter 11 cases pursuant to Bankruptcy Rule 2002. SFGH requests that,

pursuant to Bankruptcy Rules 2002 and 9007, the Court deem the foregoing notice sufficient under

the circumstances, and that no further notice be required.



       Wherefore, SFGH requests that the Court grant this Application and (a) allow and approve

compensation to SFGH in the amount of $64,580.00 for professional services rendered by SFGH

for the Fee Application Period, and reimbursement in the amount of $1,947.69 for actual and

necessary expenses incurred by SFGH during the Fee Application Period; (b) allow and approve

compensation to SFGH in the amount of $149,428.50 for professional services rendered by SFGH

during the Final Application Period (including amounts previously paid to SFGH), and

reimbursement in the amount of $2,096.27 for actual and necessary expenses incurred by SFGH

during the Final Application Period (including amounts previously paid to SFGH) on a final basis;

and (c) direct payment to SFGH for all unpaid amounts approved under this Application.



 October 2, 2018                             Sugar Felsenthal Grais & Helsinger LLP
                                             By:     /s/ Michael A. Brandess

                                             Mark S. Melickian. (IL No. 6229843)
                                             Michael A. Brandess (IL No. 6299158)
                                             SUGAR FELSENTHAL GRAIS & HELSINGER LLP
                                             30 N. LaSalle St., Ste. 3000
                                             Chicago, Illinois 60602
                                             Telephone: 312.704.9400
                                             Facsimile: 312.372.7951
                                             mmelickian@SFGH.com
                                             mbrandess@SFGH.com




                                                12
